


TECOGEN INC.
PROMISSORY NOTE – LINE OF CREDIT


U.S. $3,500,000.00    March 26, 2014


FOR VALUE RECEIVED, Tecogen Inc., a corporation organized under the laws of
Delaware (“Borrower”), with offices located at 45 First Avenue, Waltham,
Massachusetts 02451, agrees to pay to John N. Hatsopoulos (“Lender”), residing
at 3 Woodcock Lane, Lincoln, Massachusetts 01773, or order, the principal sum of
Three Million Five Hundred Thousand U.S. Dollars ($3,500,000), or so much of
that sum as may be advanced under that certain Revolving Line of Credit
Agreement between Borrower and Lender, dated March 25, 2014, as amended from
time to time (the “Credit Agreement”), through March 25, 2015 (the “Maturity
Date”), together with interest from the date hereof on the unpaid principal
balance at the rate specified below, until repaid in full. Prepayment of
principal, together with accrued interest, may be made at any time without
penalty. Interest hereon shall accrue from the date hereof at the Bank Prime
Rate as quoted from time to time in the Wall Street Journal plus one and one
half percent (1.5%) per annum.


In the event that any amount of principal hereof, or (to the extent permitted by
applicable law) any interest hereon or any other amount payable hereunder is not
paid in full when due (whether as scheduled, on demand, by acceleration or
otherwise), Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on such unpaid amount to
Lender, from the date such amount becomes due until the date such amount is paid
in full, payable on demand of Lender at a rate per annum equal at all times to
12% per annum (the “Default Rate”). Additionally, and without limiting the
foregoing, following the occurrence and during the continuance of any Event of
Default (as defined below), at the option of Lender, the interest rate shall be
the Default Rate. Such interest on overdue amounts shall be payable on demand.
All computations of interest shall be made on the basis of a year of 360 days
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest is payable. Each
determination by Lender of any applicable rate of interest, and of any change
therein, in the absence of manifest error shall be conclusive and binding on the
parties hereto.


Payment shall be made in lawful tender of the United States unconditionally in
full without set-off, counterclaim or, to the extent permitted by applicable
law, other defense, all of which rights of Borrower are hereby expressly waived
by Borrower. All payments hereunder shall be made to Lender at Lender’s address
set forth above (or to such other place as Lender shall designate in a written
notice to Borrower), and, unless Borrower has obtained Lender’s written consent
to another form of payment, such payment shall be made by wire transfer of
immediately available funds by no later than 12:00 noon (Boston time) on the due
date of the payment, in accordance with Lender’s payment instructions.


Whenever any payment hereunder shall be stated to be due, or whenever any
interest payment date or any other date specified hereunder would otherwise
occur, on a day other than a Business Day (as defined below), then such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in Boston, Massachusetts.


Borrower represents and warrants to Lender that:


(i)    Organization and Powers. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has all requisite power and authority to own its assets and carry on its
business and to execute, deliver and perform its obligations under this Note.



{B1612930; 2}



--------------------------------------------------------------------------------




(ii)    Authorization; No Conflict. The execution, delivery and performance by
Borrower of this Note have been duly authorized by all necessary corporate
action of Borrower and do not and will not (A) contravene the terms of the
organizational documents of Borrower; or (B) result in a breach of or constitute
a default under any material lease, instrument, contract or other agreement to
which Borrower is a party or by which it or its properties may be bound or
affected; or (C) violate any provision of any law, rule, regulation, order,
judgment, decree or the like binding on or affecting Borrower.
    
(iii)    Binding Obligations. This Note constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms.


(iv)    Consents. No authorization, consent, approval, license, exemption of, or
filing or registration with, any governmental authority or agency, or approval
or consent of any other person or entity is required for the due execution,
delivery or performance by Borrower of this Note.


If any event listed in Section 8 of the Credit Agreement (each an “Event of
Default”) shall occur and be continuing, Lender may, by notice to Borrower,
declare the entire unpaid principal amount of this Note, all interest accrued
and unpaid hereon and all other amounts due hereunder to be forthwith due and
payable, whereupon the principal hereof, all such accrued interest and all such
other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, provided that if an event described in
paragraph (c) above shall occur, the result which would otherwise occur only
upon giving of notice by Lender to Borrower as specified above shall occur
automatically, without the giving of any such notice.


Borrower agrees to pay on demand the costs and expenses of Lender, and fees and
disbursements of counsel, in connection with any Event of Default, the
enforcement or attempted enforcement of, and preservation of any rights or
interests under, this Note, and any out-of-court workout or other refinancing or
restructuring or any bankruptcy or insolvency case or proceeding.


No single or partial exercise of any power under this Note shall preclude any
other or further exercise of such power or exercise of any other power. No delay
or omission on the part of Lender in exercising any right under this Note shall
operate as a waiver of such right or any other right thereunder.


Any notices or other communications required or permitted under this Note shall
be sufficiently given if delivered personally, sent by registered or certified
mail, postage prepaid, or sent by Federal Express or similar courier service to
the other party at its address first set forth above or at such other address as
either party may specify by written notice to the other party. Unless otherwise
specified herein, such notices or other communications shall be deemed received
(a) on the date delivered, if delivered personally; (b) three business days
after being sent, if sent by registered or certified mail; or (c) the next
business day, if delivered by Federal Express or similar courier service.


This Note shall be binding on Borrower and its successors and assigns, and shall
be binding upon and inure to the benefit of Lender, any future holder of this
Note and their respective successors and assigns. Borrower may not assign or
transfer this Note or any of its obligations hereunder without Lender’s prior
written consent.


This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.


Borrower hereby (a) submits to the non-exclusive jurisdiction of the courts of
the Commonwealth of Massachusetts and the Federal courts of the United States
sitting in the District of Massachusetts (collectively, the “Massachusetts
Courts”), for the purpose of any action or proceeding arising out of or relating
to this Note, (b) irrevocably waives (to the extent permitted by applicable law)
any objection which it now or hereafter may have to the laying of venue of any
such action or proceeding brought in

{B1612930; 2}



--------------------------------------------------------------------------------




any of the Massachusetts Courts, and any objection on the ground that any such
action or proceeding in any Massachusetts Court has been brought in an
inconvenient forum, and (c) agrees that (to the extent permitted by applicable
law) a final judgment in any such action or proceeding brought in a
Massachusetts Court shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.


This Revolving Line of Credit Agreement becomes effective if the following
occurs: (1) our registration statement which registers the Michaelson
convertible shares does not become effective by December 23, 2014, as required
by the Michaelson Senior Convertible Note (the “Note”), (2) Michaelson exercises
its right to call the Note upon such event of default and (3) Tecogen has failed
to raise at least two million in an offering during 2014.


IN WITNESS WHEREOF, Borrower signing below by its duly authorized legal
representative(s) has executed this Note as of the date first above mentioned.




TECOGEN INC.


By:    /s/ Bonnie J. Brown______
Name: Bonnie J. Brown
Title:    Chief Financial Officer




JOHN N. HATSOPOULOS


By:    /s/ John N. Hatsopoulos___
Name: John N. Hatsopoulos
Title:    Chief Executive Officer


    





{B1612930; 2}

